

116 HR 8556 IH: David Dorn Back the Blue Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8556IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Rodney Davis of Illinois (for himself, Mr. LaHood, Mr. Marshall, and Mr. Bost) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo subsidize the salaries of State and local law enforcement officers and promote officer hiring and retention, and for other purposes.1.Short titleThis Act may be cited as the David Dorn Back the Blue Act.2.Law enforcement agency funding reform(a)AuthorizationPart W of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10491 et seq.) is amended—(1)in section 2301 (34 U.S.C. 10491)—(A)in paragraph (5), by striking and at the end; (B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)provide programs to support the hiring and retention of law enforcement personnel and augment the salaries of law enforcement personnel employed by cooperating State and local law enforcement agencies or organizations.; (2)in section 2302 (34 U.S.C. 10492), by inserting before the period at the end the following: , or in the case of State and local law enforcement agencies, to support the hiring and retention of law enforcement personnel and augment wages paid to law enforcement personnel; (3)in section 2303 (34 U.S.C. 10493)—(A)in subsection (a), by inserting before the period at the end the following: , or to support the hiring and retention of law enforcement personnel and to augment wages paid to law enforcement personnel; and(B)in subsection (b), in the matter preceding paragraph (1), by inserting before the colon the following: , unless supporting the hiring and retention of law enforcement personnel or augmenting wages in accordance with subsection (d); and(C)by adding at the end the following:(d)Hiring and retention of law enforcement personnelA law enforcement agency or organization that receives funds under this part may use the funds for activities and programs to hire and pay additional law enforcement personnel or to retain existing personnel. (e)Augmentation of wages(1)In generalA law enforcement agency or organization that receives funds under this part may use the funds to augment the salaries of law enforcement personnel, up to an amount equal to 110 percent of the State real median household income of the preceding year, as estimated by the United States Census Bureau.(2)RequirementA law enforcement agency or organization shall not be eligible to receive funds under this part for the purpose described in paragraph (1) if the agency or organization reduced the salaries of law enforcement personnel during the calendar year immediately preceding the application for funds for the sole purpose of dismantling law enforcement agencies or organizations pursuant to a State or local policy.(3)Rule of constructionNothing in paragraph (2) shall be construed to affect the eligibility of any law enforcement agency or organization that reduces the salaries of law enforcement personnel due to budget constraints that are implemented as a result of the COVID-19 pandemic.; (4)in section 2304(1) (34 U.S.C. 10494(1)), by inserting , unless Federal funds are sought for the purpose of personnel hiring, personnel retention, or wage augmentation, after certify; and(5)in section 2305 (34 U.S.C. 10495(b))—(A)by striking The Attorney General may award and inserting the following:(1)In generalExcept as provided in paragraph (2), the Attorney General may award; and(B)by adding at the end the following:(2)ExceptionParagraph (1) shall not apply to grants sought for the purpose of personnel hiring, personnel retention, or wage augmentation..(b)Authorization of appropriationsSection 1001(21) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(21)) is amended by striking $7,500,000 for each of fiscal years 2020 through 2024. and inserting $15,000,000,000 for each of fiscal years 2021 through 2025, of which any funds appropriated in excess of $7,500,000 shall be used for the hiring and retention of law enforcement officers and the augmentation of wages as described in such part.. 